SULLIVAN, Judge
(dissenting):
The majority characterizes the coercion of a company commander (a captain) by a battalion commander (a lieutenant colonel) in the pre-referral process as a “defect.” 45 MJ at 182. I call it unlawful command influence. Article 37(a), Uniform Code of Military Justice, 10 USC § 837(a), on its face prohibits coercion by a superior officer of subordinate commanders in their military justice functions. It states in part: “No person subject to this chapter may attempt to coerce or, by an unauthorized means, influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts.” (Emphasis added.) The majority’s embrace of “Army jurisprudence” and its hyper-technical approach to unlawful command influence in derogation of our own case law is truly dispiriting. See United States v. Drayton, 39 MJ 871, 873-74 (ACMR 1994); United States v. Bramel, 29 MJ 958, 967 (ACMR), aff'd, 32 MJ 3 (CMA 1990); contra United States v. Hawthorne, 7 USCMA 293, 22 CMR 83 (1956).
More particularly, unlawful command influence has not disappeared from our military justice system. See United States v. Gleason, 43 MJ 69, 73 (1995). Only its prohibition has. The trivialization of such conduct as a mere procedural “defect” is one example of this approach as championed by the Army Court of Military Review. See United States v. Bramel, 29 MJ at 967 (Article 37(a) does not bar unlawful command influence over accusatorial process); United States v. Drayton, 39 MJ 871, 873-74 (ACMR 1994). I disagree with this unprecedented narrowing of Article 37(a), and what I perceive as the continued abdication of this Court’s responsibility to ensure the integrity of the military justice system. See United States v. Ayala, 43 MJ 296 (1995); United States v. Weasler, 43 MJ 15 (1995); United States v. Hamilton, 41 MJ 32 (CMA 1994); United States v. Stombaugh, 40 MJ 208 (CMA 1994).
I agree with this Court’s decision in United States v. Hawthorne, 7 USCMA 293, 22 CMR 83 (1956). There, this Court reversed a court-martial conviction because a superior commander unlawfully exercised coercion over a subordinate commander’s recommendation to refer a case to a general court-martial. Oh, how different were the words of that Vigilant Court: “This Court has consistently held that any circumstance which gives even the appearance of improperly influencing the court-martial proceedings against the accused must be condemned.” Id. at 297, 22 CMR at 87 (emphasis added). Moreover, the Court particularly addressed the question of coercion in a meaningful way. “[W]hen the commander extends his authority into forbidden areas, we must strike down his action.” Id. at 299, 22 CMR at 89. As long as Article 37(a) is the law of this land, I too cannot and will not ignore or disregard it. See generally Weiss *184v. United States, 510 U.S. 163,114 S.Ct. 752, 127 L.Ed.2d 1 (1994).
The majority’s adoption of the Army Court’s “defect” approach to the pre-referral process pays lip service to this Court’s decisions in United States v. Blaylock, 15 MJ 190 (CMA 1983), and United States v. Johnston, 39 MJ 242 (CMA 1994). In Johnston, this Court stated quite clearly in the pre-referral context that “[w]e adhere to the Blaylock rule: Unlawful command influence is not waived by a failure to raise it at trial.” Id. at 244. By now declaring that coercion at this stage of the proceedings is no longer to be considered unlawful command influence in violation of Article 37(a), the majority attempts to skirt the above rule. In the process, of course, it overturns another decision of this Court, some 40 years old, without even mentioning it. See United States v. Hawthorne, supra. I note that Judge Wiss correctly recognized this stratagem in his separate opinion in United States v. Hamilton, supra at 40-41, and properly rejected it. I will not join in this judicial dismemberment of Article 37(a), the “sine qua non” of our military justice system.
Another aspect of the majority’s reasoning is equally dispiriting. In evaluating the impact of the command sergeant major’s pretrial remarks about appellant to the other NCOs of the battalion with regard to possible intimidation of potential witnesses, the majority excuses the remark as “a truism” since “[t]his remark states the obvious, since appellant was caught in the act of shoplifting by a videocamera.” 45 MJ at 182. Perhaps a man such as appellant, with strong proof against him before trial, needs protection from pretrial remarks about the outcome of his trial from powerful members of the command. Such a man is perhaps more in need of a neutral environment in which he can secure character witnesses before his trial. Command must refrain from pre-judging a case before trial. In the American military, innocence should be presumed and not be dispelled prior to trial. This command sergeant major should have refrained from asserting his opinion to the NCOs beneath him. What damage was done, we will probably never know. Without the evidentiary hearing that should have been ordered by our court or the court below, we have no chance of ever knowing.